Dear Mr. Hughes:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask if enough members of the East Feliciana Parish School Board to constitute a quorum attend advisory committee meetings, are these considered "meetings of the school board" within the meaning of LSA-R.S. 42:4.2 (A)(1)?
This office has consistently concluded that such committee meetings that are not actions of the full authority, but discuss pertinent matters and recommendations to be presented at public meetings, are required to have notice pursuant to the Open Meetings Law.
In Attorney General Opinion 83-728, this office noted that a public body and its committees or subcommittees are subject to the provisions of the Open Meetings Law. Thereafter, in Attorney General Opinion 83-728A this office specifically responded to the inquiry of whether a committee consisting of four members, where the governing body consists of nine members, would constitute a quorum requiring notice and a public meeting. It was again stated that a public body and its committees or subcommittees are subject to the Open Meetings Law when the initial deliberations of public policy to be recommended by the public body occur at the committee or subcommittee level.
Further, this office recognized in Attorney General Opinion 90-300 that the Open Meetings Law does not apply to a discussion group that makes no suggestions or gives advice; however, when convened to receive information over a matter that the group has supervision, it is subject to the Open Meetings Law. It was found to apply to any committee or subcommittee so long as the committee or subcommittee possesses policy making, advisory or administrative functions.
Therefore, we would conclude a committee or subcommittee, which deliberates to advise the governing authority, is subject to being open to the public when a majority of the members of the committee are present and constitute a quorum to conduct the committee's business.
With regard to whether the meetings of the advisory committees are considered meetings of the East Feliciana Parish School Board, LSA-R.S.42:4.2 (A)(1) defines "meeting" as the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction, or advisory power. Clearly, the Open Meetings Law applies to any advisory committee of the school board which has supervision, control, jurisdiction, as well as to the East Feliciana Parish School Board itself. For this reason, it does not matter if the meeting is classified as a meeting of the committee or a meeting of the school board since both meetings are subject to the Open Meetings Law.
We trust your question has been answered. However, if you should need anything further from this office do not hesitate to call.
                                  Very truly yours, CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ Frances J. Pitman ASSISTANT ATTORNEY GENERAL
CCF, Jr.:FJP:sc